Exhibit 10.1

TAX ALLOCATION AGREEMENT

Dated as of September 29, 2006

by and between

FIRST DATA CORPORATION

and

THE WESTERN UNION COMPANY



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

TAX ALLOCATION AGREEMENT, dated as of September 29, 2006, by and between First
Data Corporation, a Delaware corporation (“FDC”), and The Western Union Company,
a Delaware corporation (“Western Union”) and, as of the date hereof, a
wholly-owned subsidiary of FDC.

RECITALS

WHEREAS, FDC is the common parent of an affiliated group of corporations within
the meaning of Section 1504(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), which currently files consolidated federal income Tax Returns;

WHEREAS, FDC, through its subsidiaries, currently provides electronic commerce
and payment services throughout the world;

WHEREAS, as described in that certain Separation and Distribution Agreement
dated as of the date hereof between FDC and Western Union (the “Separation
Agreement”), FDC is effecting the separation of certain of its assets and
businesses (as defined more fully below, the “Western Union Businesses”) on
September 29, 2006 (the “Distribution Date”) through a series of related
transactions (as defined more fully below, the “Western Union Spin-Off
Transactions”);

WHEREAS, FDC has obtained a private letter ruling from the Internal Revenue
Service (the “IRS”) dated September 1, 2006 (the “Tax Ruling”) and an opinion of
Sidley Austin LLP, dated the date hereof (the “Tax Opinion”), in each case
generally to the effect that, among other things, the Western Union Spin-Off
Transactions generally will qualify as tax-free to FDC, FDC stockholders and
Western Union under Sections 355, 368 and related provisions of the Code;

WHEREAS, after the Distribution Date, none of the Western Union Parties (as
hereinafter defined) will be a member of any federal affiliated group, as
defined in Section 1504(a) of the Code, of which FDC or any of its Affiliates is
the common parent, or any successor group thereto;

WHEREAS, FDC and Western Union desire, on behalf of themselves, and the FDC
Parties (as hereinafter defined) and the Western Union Parties, respectively,
and their successors to set forth their rights and obligations with respect to
Taxes due for periods before, on and after the Distribution Date; and

WHEREAS, capitalized terms used but not defined herein have the meanings set
forth in the Separation Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

For the purposes of this Agreement:

“Affiliate” means, with respect to any Person, any person that directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person.

“Agreement” means this Tax Allocation Agreement as the same may be amended from
time to time.

“Anticipated Tax Consequences” means the federal income tax consequences
described in (1) the enumerated rulings of the IRS set forth in the Tax Ruling
and (2) the opinions of counsel set forth in the Tax Opinion.

“Applicable Federal Rate” means the federal short-term rate set forth in
Section 1274(d) of the Code, compounded quarterly.

“CESI Holdings” means CESI Holdings, Inc., a Delaware corporation.

“Claim” has the meaning set forth in Section 5.03(a) of this Agreement.

“Code” has the meaning set forth in the first recital to this Agreement.

“Control” (and with correlative meaning, “Controlled”) means the power to direct
the management of an entity, directly or indirectly, whether through the
ownership of voting securities, by contract, or otherwise. Notwithstanding the
foregoing, Western Union and FDC shall not be deemed to be under common Control
for purposes hereof solely due to the fact that Western Union and FDC indirectly
or directly have stockholders in common.

“Controlling Party” has the meaning set forth in Section 5.01 of this Agreement.

“Distributed Companies” means FDCS Holdings, CESI Holdings, TeleCheck, EBP Re,
Ltd., IPS Holdings, Inc., Virtual Financial Services, LLC, First Data Canada
Limited and their respective Subsidiaries (including those formed or acquired
after the date hereof).

“Distribution Date” has the meaning set forth in the third recital to this
Agreement.

“ECG” means E Commerce Group, Inc., a New York corporation.

“Effective Time” has the meaning set forth in the Separation Agreement.

“FDC” has the meaning set forth in the preamble to this Agreement.

“FDC Businesses” means (a) all businesses and operations of the FDC Parties, and
(b) the FDC Former Businesses.

 

-2-



--------------------------------------------------------------------------------

“FDC Former Businesses” has the meaning set forth in the Separation Agreement.

“FDC Parties” means FDC and its Subsidiaries (including those formed or acquired
after the date hereof), other than the Western Union Parties.

“FDC Tainting Act” means, without duplication:

(a) any inaccuracy or breach of any representation, warranty, or covenant that
is made by FDC pursuant to Article II of this Agreement; or

(b) any action (or failure to take any reasonably available action) by any of
the FDC Parties, their officers, employees or agents, after the Distribution
Date (other than an action contemplated by the Separation Agreement).

“FDC Tax Certificate” means the “First Data Tax Certificate”, dated as of the
date hereof, delivered by FDC to Sidley Austin LLP in connection with the Tax
Opinion.

“FDC Taxes” has the meaning set forth in Section 3.03(b) of this Agreement.

“FDCS Holdings” means First Data Commercial Services Holdings, Inc., a Delaware
corporation.

“FFMC” means First Financial Management Corporation, a Georgia corporation.

“Filing Party” has the meaning set forth in Section 4.01 of this Agreement.

“Final Determination” means with respect to any issue (i) a decision, judgment,
decree or other order by any court of competent jurisdiction, which decision,
judgment, decree or other order has become final and not subject to further
appeal, (ii) a closing agreement (whether or not entered into under Section 7121
of the Code) or any other binding settlement agreement (whether or not with the
IRS) entered into in connection with or in contemplation of an administrative or
judicial proceeding, or (iii) the completion of the highest level of
administrative proceedings if a judicial contest is not or is no longer
available.

“Former Business” means any corporation, partnership, entity, division, business
unit or business within the definition of Rule 11-01(d) of Regulation S-X (in
each case, including any assets and liabilities comprising the same) that has
been sold, conveyed, assigned, transferred or otherwise disposed of or divested
(in whole or in part) or the operations, activities or production of which has
been discontinued, abandoned, completed or otherwise terminated (in whole or in
part).

“GMT” means GMT Group, Inc., a Delaware corporation.

“Governmental Authority” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority, regulatory body
or commission or any court, tribunal or judicial or arbitral body.

 

-3-



--------------------------------------------------------------------------------

“Inconsistent Action” means any action (or failure to take any action
contemplated by the Ruling Request) that is inconsistent with (i) the facts and
representations described in, or the representations or other statements made in
connection with, the Ruling Request, the Tax Ruling, the FDC Tax Certificate (in
the case of FDC) or Western Union Tax Certificate (in the case of Western Union)
or the Tax Opinion or (ii) the representations, warranties or covenants in the
Transaction Agreements.

“Indemnitor” has the meaning set forth in Section 5.02 of this Agreement.

“Independent Firm” has the meaning set forth in Section 7.01 of this Agreement.

“IRS” has the meaning set forth in the fourth recital to this Agreement.

“Liable Party” has the meaning set forth in Section 4.01 of this Agreement.

“Participation” (and, with correlative meaning, “Participate”) means, with
respect to a Tax Contest and without limitation, (i) receiving timely notice of
and attending all material meetings, depositions, hearings and trials (either in
person or telephonically) relating to such Tax Contest; (ii) receiving copies of
all material correspondence from the relevant Governmental Authority relating to
such Tax Contest and (iii) being offered the opportunity to review and comment
on all material correspondence to the relevant Governmental Authority relating
to such Tax Contest.

“Paymap” means Paymap Inc., a Delaware corporation.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, entity, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

“Post-Distribution Period” means any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins on or before and ends after the Distribution
Date, that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” means any taxable year or other taxable period that
ends on or before the Distribution Date and, in the case of any taxable year or
other taxable period that begins on or before and ends after the Distribution
Date, that part of the taxable year or other taxable period through the close of
the Distribution Date.

“Restructuring Taxes” means any Taxes (and other liabilities, including, without
limitation, liability for Taxes of stockholders for which Western Union or FDC
is determined to be liable and the costs of defending against the imposition of
such Taxes and other liabilities) imposed as a result a Final Determination
inconsistent with the Anticipated Tax Consequences.

 

-4-



--------------------------------------------------------------------------------

“Ruling Request” means that certain ruling request of FDC submitted to the IRS
on May 12, 2006 (including the exhibits thereto) and any supplements thereto
(including exhibits).

“Separation Agreement” has the meaning set forth in the third recital to this
Agreement.

“Subsidiary” means, when used with reference to any Person, any corporation or
other organization, whether incorporated or unincorporated, of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or Controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly-owned by any other Person shall be a Subsidiary of such other
Person unless such other Person Controls, or has the right, power or ability to
Control, that Person. After the Distribution, FDC and Western Union shall not be
deemed to be under common Control for purposes hereof due solely to the fact
that FDC and Western Union have common stockholders.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any federal,
state, local or foreign net income, gross income, gross receipts, windfall
profit, severance, property, production, sales, use, license, excise, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
value-added, transfer, stamp, or environmental tax, or any other tax, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any Governmental Authority.

“Tax Contest” has the meaning set forth in Section 5.01 of this Agreement.

“Tax Opinion” has the meaning set forth in the fourth recital to this Agreement.

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

“Tax Ruling” has the meaning set forth in the fourth recital to this Agreement.

“TeleCheck” means TeleCheck International, Inc., a Georgia corporation.

“Transaction Agreements” has the meaning set forth in the Separation Agreement.

“Transaction Taxes” has the meaning set forth in Section 3.04(b) of this
Agreement.

“Western Union” has the meaning set forth in the preamble to this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Western Union Businesses” means (a) all businesses and operations of the
Western Union Parties and (b) the Western Union Former Businesses.

“Western Union Former Businesses” has the meaning set forth in the Separation
Agreement.

“Western Union Parties” means Western Union, the Western Union Subsidiaries and
any other Subsidiary of Western Union (including those formed or acquired after
the date hereof), in each case, other than the Distributed Companies.

“Western Union Spin-Off Transactions” means the transactions described in the
initial Ruling Request under the heading “General Information—Overview of
Proposed Transactions—Detailed Description of Transaction—Transaction Steps” (as
may have been modified in supplemental submissions to the IRS).

“Western Union Subsidiaries” means, collectively, ECG, FFMC, GMT, Paymap, WUSI
and each Subsidiary of any of the foregoing, in each case, other than the
Distributed Companies.

“Western Union Tainting Act” means, without duplication:

(a) any inaccuracy or breach of any representation, warranty, or covenant that
is made by Western Union pursuant to Article II of this Agreement; or

(b) any action (or failure to take any reasonably available action) by any of
the Western Union Parties, their officers, employees or agents, after the
Distribution Date (other than an action contemplated by the Separation
Agreement).

“Western Union Tax Certificate” means the “Western Union Tax Certificate”, dated
as of the date hereof, delivered by Western Union to Sidley Austin LLP in
connection with the Tax Opinion.

“Western Union Taxes” has the meaning set forth in Section 3.03(a) of this
Agreement.

“WUFSI” means Western Union Financial Services, Inc., a Colorado corporation.

“WUSI” means Western Union Services Inc., a Maryland corporation.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS

2.01 Representations.

(a) Western Union hereby represents and warrants that (i) as of the Effective
Time, none of the Western Union Parties or their officers, employees or agents,
(A) knows of any fact (other than a fact set forth in the Ruling Request or the
Transaction Agreements) that would jeopardize the Anticipated Tax Consequences;
(B) has taken, or has any plan or intention to take, any Inconsistent Action; or
(C) has entered into any agreement, understanding, arrangement or substantial
negotiation with respect to any direct or indirect acquisition of stock
(including, without limitation, stock issuances, option grants, capital
contributions, acquisitions, and changes in voting power of any of its stock),
or has had any discussions with an investment banker with respect to any public
offering of stock, in any case that could reasonably be expected to be part of a
“plan (or series of related transactions)” (within the meaning of Section 355(e)
of the Code and the Treasury regulations thereunder) that includes the Western
Union Spin-Off Transactions, (ii) it has examined (A) the Tax Ruling; (B) the
Tax Opinion; (C) all materials relating to the Tax Ruling that were submitted to
the IRS; and (D) the Western Union Tax Certificate and any other materials
delivered or deliverable by any of the Western Union Parties or their officers,
employees or agents in connection with the issuance of the Tax Opinion and the
Tax Ruling, and (iii) all facts stated and representations made in the documents
referred to in clause (ii), to the extent delivered by, or descriptive of or
otherwise relating to, any Western Union Party, were and will be from the time
delivered, presented or made through and including the Distribution Date true,
correct and complete in all material respects.

(b) FDC hereby represents and warrants that (i) as of the Effective Time, none
of the FDC Parties or their officers, employees or agents, (A) knows of any fact
(other than a fact set forth in the Ruling Request or the Transaction
Agreements) that would jeopardize the Anticipated Tax Consequences; (B) has
taken, or has any plan or intention to take, any Inconsistent Action; or (C) has
entered into any agreement, understanding, arrangement or substantial
negotiation with respect to, or has effected, any direct or indirect acquisition
of stock (including, without limitation, stock issuances, option grants, capital
contributions, acquisitions, and changes in voting power of any of its stock),
or has had any discussions with an investment banker with respect to any public
offering of stock, in any case that could reasonably be expected to be part of a
“plan (or series of related transactions)” (within the meaning of Section 355(e)
of the Code and the Treasury regulations thereunder) that includes the Western
Union Spin-Off Transactions, (ii) it has examined (A) the Tax Ruling; (B) the
Tax Opinion; (C) all materials relating to the Tax Ruling that were submitted to
the IRS; and (D) the FDC Tax Certificate and any other materials delivered or
deliverable by any of the FDC Parties or their officers, employees or agents in
connection with issuance of the Tax Opinion and the Tax Ruling, and (iii) all
facts stated and representations made in the documents referred to in clause
(ii), to the extent delivered by, or descriptive of or otherwise relating

 

-7-



--------------------------------------------------------------------------------

to, any FDC Party, were and will be from the time delivered, presented or made
through and including the Distribution Date true, correct and complete in all
material respects.

2.02 Covenants.

(a) Each of FDC and Western Union covenants and agrees that, following the
Distribution Date, none of the Western Union Parties or the FDC Parties, as the
case may be, or their officers, employees or agents, will (i) take any
Inconsistent Action (including, without limitation, repurchasing any shares of
common stock of FDC or Western Union, respectively, except to the extent
consistent with the requirements of Revenue Procedure 96-30, failing to continue
any active business on which the Anticipated Tax Consequences were based, and
voluntarily dissolving, liquidating, merging or consolidating with any other
person); (ii) enter into any agreement, understanding, arrangement or
substantial negotiations with respect to any direct or indirect acquisition of
stock (including, without limitation, stock issuances, option grants, capital
contributions, acquisitions, and changes in voting power of any of its stock),
or any discussions with an investment bank with respect to any public offering
of its stock, in any case that could reasonably be expected to be part of a
“plan (or series of related transactions)” (within the meaning of Section 355(e)
of the Code and the Treasury regulations thereunder) that includes the Western
Union Spin-Off Transactions; (iii) file any request for amendment or supplement
to the Tax Ruling without the consent of the other, which consent shall not be
unreasonably withheld; or (iv) take any position on a Tax Return that is
inconsistent with the Anticipated Tax Consequences.

(b) Notwithstanding the foregoing, either party shall be permitted to take an
action inconsistent with Section 2.02(a) if, prior to taking such action, such
party (i) provides written notification to the other party of its plans with
respect to such action, (ii) promptly responds to any inquiries by the other
party following such notification and (iii) unless the other party agrees
otherwise in writing, (A) obtains a ruling from the IRS that is reasonably
satisfactory to the other party to the effect that, on the basis of facts and
representations consistent with the facts at the time of such action, such
action will not affect the Anticipated Tax Consequences and (B) obtains an
opinion, reasonably satisfactory to the other party, from an independent
nationally recognized tax counsel reasonably acceptable to the other party to
the effect that, on the basis of facts and representations consistent with the
facts at the time of such action, such action will not affect the Anticipated
Tax Consequences; provided, that in the case of an action specified in clause
(ii) of Section 2.02(a), if the IRS will not issue a ruling on the grounds that
such a ruling is not available under a “no rule”, “comfort ruling” or similar
policy, and if such opinion of tax counsel is to the effect that such action
will satisfy one or more of the “safe harbors” set forth in Treas. Reg. §
1.355-7(d), as in effect and applicable with respect to such action, the party
that delivers such opinion shall be permitted to take such action without
obtaining a ruling from the IRS regarding such action, notwithstanding the
preceding clause (A) of this Section 2.02(b).

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

TAX RETURNS, TAX PAYMENTS AND TAX SHARING OBLIGATIONS

3.01 Obligations to File Tax Returns.

(a) FDC shall timely file or cause to be timely filed all Tax Returns with
respect to (i) any of the FDC Parties or in respect of any FDC Business and
(ii) any of the Western Union Parties or in respect of any Western Union
Business that (A) are due on or prior to the Distribution Date or (B) are due
after the Distribution Date and (x) relate to any period beginning on or prior
to the Distribution Date and (y) are filed on a consolidated, combined or
unitary basis with any FDC Party. Western Union shall timely file or cause to be
timely filed any other Tax Returns with respect to any Western Union Party or in
respect of any Western Union Business. Notwithstanding the foregoing and for the
avoidance of doubt, Western Union shall be required to file any IRS Forms 1099
not yet due as of the Distribution Date that report payments made to persons
providing services to any Western Union Party, regardless of when such services
were provided.

(b) Unless otherwise required by law, any Tax Return that is filed on a
consolidated, combined or unitary basis and includes any Western Union Party
that is filed by FDC on or after the Distribution Date with respect to a
Pre-Distribution Period shall be prepared in a manner consistent with the
elections, methods of accounting, positions, conventions and principles of
taxation and the manner in which any Tax item or other information is reported
as reflected in comparable Tax Returns filed before the date of this Agreement.

(c) Promptly after either FDC or Western Union files a Tax Return after the
Distribution Date pursuant to Section 3.01(a) that, in whole or in part, relates
to Taxes for which a Western Union Party or a FDC Party, respectively, is liable
under this Agreement, FDC or Western Union, as the case may be, shall provide
the other with a copy of such Tax Return (including, in the case of a
consolidated Tax Return, a copy of the complete Tax Return).

3.02 Obligation To Remit Taxes. Each of FDC and Western Union shall remit or
cause to be remitted any Taxes due in respect of any Tax Return that it is
required to file or cause to be filed pursuant to Section 3.01, and shall be
entitled to reimbursement for such payments to the extent provided in
Section 3.03.

3.03 Tax Sharing Obligations And Prior Agreements.

(a) From and after the Distribution Date, Western Union shall be liable for and
pay, and shall indemnify, defend, and hold harmless FDC and each of the FDC
Parties from and against, any and all Losses and Expenses incurred or suffered
by FDC or one or more of the FDC Parties in connection with or arising from
(i) any Taxes (excluding Restructuring Taxes) that are attributable to or
imposed in respect of any of the Western Union Parties, the Western Union
Businesses or any employees, assets or transactions of the Western Union
Businesses (including any Pre-Distribution Period or

 

-9-



--------------------------------------------------------------------------------

Post-Distribution Period and taking into account the allocation principles of
Sections 3.05 and 3.09) (“Western Union Taxes”) and (ii) any Restructuring Taxes
for which Western Union is liable pursuant to Section 3.04. Any liability of
Western Union with respect to any Tax pursuant to this Section 3.03(a) shall be
reduced by estimated payments with respect to such Tax previously made to FDC.
Western Union shall be entitled to any refund of or credit for Taxes for which
Western Union is responsible under this Section 3.03(a).

(b) From and after the Distribution Date, FDC shall be liable for and pay, and
shall indemnify, defend, and hold harmless Western Union and each of the Western
Union Parties from and against, any and all Losses and Expenses incurred or
suffered by Western Union or one or more of the Western Union Parties in
connection with or arising from (i) any Taxes (excluding Restructuring Taxes)
that are attributable to or imposed in respect of any of the FDC Parties, the
FDC Businesses or any employees, assets or transactions of the FDC Businesses
(including any Pre-Distribution Period or Post-Distribution Period and taking
into account the allocation principles of Sections 3.05 and 3.09) (“FDC Taxes”)
and (ii) any Restructuring Taxes for which FDC is liable pursuant to
Section 3.04. FDC shall be entitled to any refund of or credit for Taxes for
which FDC is liable under this Section 3.03(b).

(c) To the extent that any fees, costs or expenses paid by one party pursuant to
Section 11.1 of the Separation Agreement provide a Tax benefit to the other
party during any Post-Distribution Period, the party receiving such Tax benefit
shall remit to the paying party the amount of such benefit, net of any
reasonable third-party out-of-pocket costs incurred to determine the amount of
such benefit, for all affected taxable years or periods, with the amount of such
benefit mutually determined by the parties using reasonable assumptions (for
example, as to the timing of the benefits and the federal and state income tax
rates applicable in determining the amount of such benefits) and present value
concepts. For the avoidance of doubt, no amount shall be due or owing by any of
the FDC Parties to any Western Union Party with respect to any Tax benefit
recognized by any of the FDC Parties relating to, or arising from, the exercise
of Western Union options (or vesting of Western Union restricted stock) by any
current or former employee of, or other party providing services to, any FDC
Party.

(d) This Agreement and the Separation Agreement (and, to the extent relevant,
the other Transaction Agreements) shall, from and after the Distribution Date,
constitute the sole agreements governing tax matters among the FDC Parties and
the Western Union Parties, and except as set forth in such Agreements any and
all prior Tax sharing agreements or practices between any of the FDC Parties, on
the one hand, and any of the Western Union Parties, on the other hand, shall be
terminated as of the Distribution Date.

 

-10-



--------------------------------------------------------------------------------

3.04 Restructuring Taxes; Other Taxes Relating To The Western Union Spin-Off
Transactions.

(a) Subject to Section 3.04(b), FDC shall be liable for all Restructuring Taxes
other than Restructuring Taxes that are imposed solely as a result of a Western
Union Tainting Act, for which Western Union shall be liable.

(b) Notwithstanding Section 3.04(a), each of Western Union and FDC shall be
liable for fifty percent (50%) of Restructuring Taxes (i) that would not have
been imposed but for the existence of both a Western Union Tainting Act and an
FDC Tainting Act, or (ii) where both a Western Union Tainting Act and an FDC
Tainting Act occur, and each of the Western Union Tainting Act and the FDC
Tainting Act, standing alone, would have resulted in the imposition of such
Restructuring Taxes.

(c) FDC shall determine the amount of sales, transfer, value added or other
similar taxes or fees (including, without limitation, all real estate, patent,
copyright and trademark transfer taxes and real estate recording fees but
excluding patent, copyright, and trademark recording fees and Restructuring
Taxes) payable in connection with the Western Union Spin-Off Transactions (the
“Transaction Taxes”). Each of FDC and Western Union shall timely file (or cause
to be timely filed) with the appropriate taxing authorities the Tax Returns
relating to such Transaction Taxes required under applicable Tax law to be filed
by it, and shall remit (or cause to be remitted) payment of the Transaction
Taxes due in respect of any such Tax Return. Transaction Taxes shall be the
liability of the party that is primarily liable therefor under applicable Tax
law.

3.05 Period That Includes The Distribution Date.

(a) To the extent permitted by law or administrative practice, the taxable year
of the Western Union Parties shall be treated for all federal, state and local
tax purposes as closing at the close of the Distribution Date, and all Tax
computations resulting therefrom shall be made pursuant to the principles of
Treasury Regulation Section 1.1502-76(b) or a corresponding provision under the
laws of an applicable state, local or foreign jurisdiction.

(b) If it is necessary for purposes of this Agreement to determine the liability
for Taxes for a taxable year that begins on or before and ends after the
Distribution Date and is not treated under Section 3.05(a) as closing at the
close of the Distribution Date, the determination shall be made by assuming that
such taxable year ended on a “closing of the books” basis at the close of the
Distribution Date pursuant to the principles of Treasury Regulation
Section 1.1502-76(b), except that exemptions, allowances or deductions that are
calculated on an annual basis (such as property taxes) shall be apportioned on a
daily basis.

3.06 Allocation Of Tax Items. In completing any Tax Returns to be filed or
caused to be filed by FDC or Western Union under Section 3.01, Tax items
(including, but not limited to, net operating losses and net capital losses)
shall be allocated to the entity the operations of which produced such Tax
items, in each case unless otherwise prohibited by the

 

-11-



--------------------------------------------------------------------------------

relevant Governmental Authority. Except as provided in Section 3.07, it is
agreed and understood that neither FDC nor Western Union shall be obligated to
make any compensating payments for the use of Tax attributes of the other party
(or any Affiliate thereof) in any Pre-Distribution Period, including, for the
avoidance of doubt, the use of foreign tax credits, net operating losses, net
capital losses or the limitation described in Section 904(a) of the Code,
whether in an originally filed Tax Return, an amended Tax Return or by reason of
a carryback of any such item to a Pre-Distribution Period.

3.07 Carryback Provisions. Without the consent of FDC (such consent not to be
unreasonably withheld), no Western Union Party shall carry back a loss, credit,
or similar Tax attribute (unless required to carry back such Tax attribute by
law) from a Post-Distribution Period to a Pre-Distribution Period during which
any of the Western Union Parties joined in filing a Tax Return on a
consolidated, combined, or unitary basis with one or more of the FDC Parties. If
FDC consents to the carryback or if the carryback is required by law, FDC shall,
at Western Union’s expense, file appropriate refund claims within a reasonable
period after being requested by Western Union and promptly remit to Western
Union any refunds received with respect to any Tax attribute so carried back.

3.08 Amended Returns. Western Union shall not, and shall not permit any Western
Union Party to, amend any Pre-Distribution Period Tax Return originally filed on
a consolidated, combined, or unitary basis with one or more of the FDC Parties
without first obtaining the consent of FDC, which consent shall not be
unreasonably withheld.

3.09 Allocation of Tax Liability. The portion of any Tax liability for any
Pre-Distribution Period (other than Restructuring Taxes) determined on a
combined, consolidated or unitary basis with respect to a group of corporations
including one or more Western Union Parties, on the one hand, and one or more
FDC Parties, on the other hand, that constitutes Western Union Taxes shall be
determined on a separate company basis for all Western Union Parties consistent
with the methodology previously used in making such determination for purposes
of the pro forma Tax Returns and separate audited financial statements of WUFSI.

ARTICLE IV

PAYMENTS

4.01 General Tax Payments. With respect to any Taxes for which one party (the
“Liable Party”) is liable under Section 3.03 and that are to be remitted in
connection with Tax Returns to be filed by the other party (the “Filing Party”)
after the Distribution Date pursuant to Sections 3.01 and 3.02, (i) upon the
request of the Filing Party, the other party shall promptly provide to the
Filing Party all information within the possession of the Liable Party and
necessary to enable the Filing Party to file such Tax Returns and (ii) assuming
compliance by the Liable Party with the Liable Party’s obligations under clause
(i) (or written waiver by the Filing Party of such compliance), the Filing Party
shall, not later than seven (7) days prior to the due date for remitting such
Taxes (or, if the due date is within seven (7) days after the Distribution Date,
as promptly following the Distribution Date as possible) provide the Liable
Party with a written request showing in reasonable detail the calculation of the
amount of Taxes

 

-12-



--------------------------------------------------------------------------------

(and any other amounts) owing by the Liable Party to the Filing Party pursuant
to this Agreement. The Liable Party shall have the right to object in writing to
such calculation on or before three (3) days after the date on which such
request is provided to the Liable Party, on the grounds that there is
“substantial authority” (within the meaning of Section 6662 of the Code and the
Treasury regulations thereunder) for the position that the Liable Party is
claiming to be the correct position and, if the Liable Party provides the Filing
Party with an opinion to such effect within two (2) days after such written
objection, reasonably satisfactory to the Filing Party, from an independent
nationally recognized tax counsel reasonably acceptable to the Filing Party, the
relevant Tax Return and the amount owing by the Liable Party shall be adjusted
in a manner consistent with such opinion. Absent an objection pursuant to the
preceding sentence (or absent such an opinion), the Liable Party shall pay to
the Filing Party any amount not in dispute on or before the day preceding the
date such Tax is due (or, if earlier, the date identified in a notice delivered
by the Filing Party on which the Filing Party intends to pay, and does pay, such
tax) with additional amounts to be paid by the Liable Party (together with
interest at the Applicable Federal Rate accruing from the date on which such Tax
Return is filed) promptly upon resolution of any objection.

4.02 Other Payments. Other payments due to a party under Section 3.03 shall be
paid by the Liable Party not later than thirty (30) days after the receipt or
crediting of a refund or the receipt of notice of a Final Determination to the
effect that the indemnified party is liable for an indemnified cost, together
with interest at a rate equal to the Applicable Federal Rate from the date on
which the indemnifying party receives such receipt, credit or notice.

4.03 Notice. FDC and Western Union shall give each other prompt written notice
of any payment that may be due under this Agreement.

ARTICLE V

TAX AUDITS

5.01 General. Except as otherwise provided in this Agreement, each of Western
Union and FDC (as the case may be, the “Controlling Party”) shall have sole
responsibility for and control over all Tax inquiries, audits, examinations,
investigations, disputes, litigation or other proceedings (each, a “Tax
Contest”) involving a Tax for which it is liable pursuant to Article III of this
Agreement (in all cases, at its own expense); provided, that FDC and Western
Union shall each have the right to Participate (at its own expense) in any Tax
Contest to the extent it relates to Taxes determined on a consolidated, combined
or unitary basis if any FDC Party or Western Union Party, respectively, is a
member of the consolidated, combined or unitary group to which such Taxes
relate. In the case of a Tax Contest involving Taxes for which each of FDC and
Western Union would be liable pursuant to Article III of this Agreement, the
parties agree to use reasonable best efforts to separate the issues for
resolution, in which case the party that would be liable for any Tax relating to
each issue will be the Controlling Party with respect to that issue. To the
extent the issues cannot be separated, the party that would bear the majority of
the liability if all issues were resolved unfavorably shall be the Controlling
Party. If the Controlling Party relinquishes in writing its responsibility for
and control over a Tax Contest or, in the reasonable opinion of the
non-Controlling Party, is not

 

-13-



--------------------------------------------------------------------------------

prosecuting a Tax Contest in a manner reasonably satisfactory to the
non-Controlling Party, then the non-Controlling Party may (at its own expense)
elect to take over the prosecution and resolution of such Tax Contest, it being
understood that the election by a non-Controlling Party to take over the
prosecution and resolution of a Tax Contest shall not limit in any way any
rights to indemnification that the non-Controlling Party may have under the
terms of this Agreement with respect to any Taxes imposed in connection with
such Tax Contest.

5.02 Indemnified Claims In General. FDC or Western Union shall promptly notify
the other in writing upon the receipt of a notice of assessment by the relevant
Government Authority of an adjustment to a Tax Return that (i) may result in
liability of the other party (the “Indemnitor”) under this Agreement or
(ii) could reasonably be expected to have a material effect on the Tax Liability
of the other party for any Post-Distribution Period. If the Indemnitor (or such
other party) is not also the Controlling Party (as determined under
Section 5.01), the Controlling Party shall provide the Indemnitor (or such other
party) with all information within the possession of the Controlling Party about
the nature and amounts of the proposed adjustments and, subject to additional
rights of the Indemnitor (or such other party) in certain circumstances under
Section 5.03 or Section 5.04 of this Agreement, shall permit the Indemnitor (or
such other party) to Participate in the Tax Contest at the Indemnitor’s (or such
other party’s) own expense. The Controlling Party shall not be required to
indemnify the Indemnitor (or such other party) if the Controlling Party fails to
notify or provide such information to the Indemnitor (or such other party)
unless the Indemnitor (or such other party) is materially prejudiced by such
failure and, in any such case, the Controlling Party shall be required to
indemnify only to the extent of such prejudice.

5.03 Certain Tax Claims.

(a) Any issue raised by a Governmental Authority in any Tax Contest with respect
to which the Indemnitor is not the Controlling Party that could result in
liability to the Indemnitor under this Agreement is defined as a Claim (a
“Claim”). The Controlling Party shall provide notice to Indemnitor pursuant to
Section 5.02 of any such Claim. Except as provided in Section 5.03(d) and
notwithstanding any other provision of this Agreement that may be construed to
the contrary, the Controlling Party agrees to contest any Claim and not to
settle any Claim without prior written consent of the Indemnitor, if within
thirty (30) days after the notice described in Section 5.02 is received by the
Indemnitor, (i) the Indemnitor requests in writing that such Claim be contested
and (ii) the Indemnitor agrees in writing to pay on demand all out-of-pocket
costs, losses and expenses (including, but not limited to, legal and accounting
fees) paid or incurred by the Controlling Party in connection with contesting
such Claim. The Controlling Party, after reasonable consultation with the
Indemnitor, shall determine in the Controlling Party’s sole discretion the
nature of all actions to be taken to contest such Claim, including, without
limitation, (x) whether any action to contest such Claim shall initially be by
way of judicial or administrative proceeding, or both, (y) whether any such
Claim shall be contested by resisting payment thereof or by paying the same and
seeking a refund thereof, and (z) the court or other judicial body before which
judicial action, if any, shall be commenced. To the extent the Indemnitor does
not Participate in the Tax Contest, the

 

-14-



--------------------------------------------------------------------------------

Controlling Party shall keep the Indemnitor (and, upon request by the
Indemnitor, its counsel) informed as to the progress of the Tax Contest with
respect to any Claim.

(b) If the Indemnitor requests that the Controlling Party accept a settlement of
a Claim offered by the relevant Governmental Authority and if such Claim may, in
the reasonable discretion of the Controlling Party, be settled without
prejudicing any claims the relevant Governmental Authority may have with respect
to matters unrelated to the Claim, the Controlling Party shall either accept
such settlement offer or agree with the Indemnitor that the Indemnitor’s
liability with respect to such Claim shall be limited to the lesser of (i) an
amount related to such Claim calculated on the basis of such settlement offer
plus (without duplication) interest and any penalties owed to the relevant
Governmental Authority on the date of eventual payment or (ii) the amount
related to such Claim calculated on the basis of a Final Determination.

(c) If, after consultation with the Indemnitor, the Controlling Party shall
elect to pay the Tax claimed pursuant to a Claim and seek a refund, the
Indemnitor shall provide sufficient funds to the Controlling Party (with no net
after-Tax cost to the Controlling Party) to cover any applicable indemnity
obligations of the Indemnitor. To the extent such refund claim is ultimately
disallowed, the amount provided by the Indemnitor or portion thereof equal to
the amount of the refund claim so disallowed shall be applied against the
Indemnitor’s obligation to make indemnity payments pursuant to this Agreement.
To the extent such refund claim is allowed, the Controlling Party shall pay to
the Indemnitor all amounts provided to the Controlling Party with respect to the
indemnity obligation within ten (10) days of the receipt of such refund (or if
the Controlling Party would have received such refund but for the existence of a
counterclaim or other claim not indemnified by the Indemnitor under this
Agreement, within ten (10) days of the final resolution of the contest), plus an
amount equal to any interest received (or that would have been received) from
the relevant Governmental Authority that is properly attributable to such
amount.

(d) Except as provided below, the Controlling Party shall not settle a Claim
that the Indemnitor is entitled to require the Controlling Party to contest
under Section 5.03(a) without the prior written consent of the Indemnitor, which
consent may not be unreasonably withheld. At any time, whether before or after
commencing to take any action pursuant to this Section 5.03 with respect to any
Claim, the Controlling Party may decline to take action with respect to such
Claim and may settle such Claim without the prior written consent of the
Indemnitor by notifying the Indemnitor in writing that the Indemnitor is
released from its obligations to indemnify the Controlling Party with respect to
such Claim (which notification shall release the Indemnitor from such
obligations except to the extent the Indemnitor has agreed in writing that it
would be willing to have its liability calculated on the basis of a settlement
offer, as provided in Section 5.03(b), at that point in the contest) and with
respect to any Claim related to such Claim or based on the outcome of such
Claim. If the Controlling Party settles any Claim or otherwise takes or declines
to take any action pursuant to this paragraph, the Controlling Party shall pay
to the Indemnitor any amounts paid or advanced by the Indemnitor with respect to
such Claim (other than amounts payable by the Indemnitor in

 

-15-



--------------------------------------------------------------------------------

connection with a settlement offer pursuant to Section 5.03(b)), plus interest
attributable to such amounts.

5.04 Certain Other Tax Claims.

(a) Notwithstanding anything herein to the contrary, the Controlling Party with
respect to any issue arising in a Tax Contest agrees not to settle (or take any
other action with respect to) such Tax Contest, to the extent such settlement
(or other action) could reasonably be expected to have a material adverse effect
on the Tax liability of the non-Controlling Party for any Post-Distribution
Period, without the consent of the non-Controlling Party, which consent shall
not be unreasonably withheld.

(b) Without limiting the foregoing, in the event that Western Union is the
Controlling Party with respect to a Tax Contest involving a Tax Return for any
Pre-Distribution Period filed on a consolidated, combined or unitary basis with
one or more of the FDC Parties, then Western Union must consult in good faith
with FDC before taking any course of action with respect to such Tax Contest
that could reasonably be expected to have a material adverse effect on any FDC
Party, including, without limitation, any course of action that would result in
a material extension of the period during which the taxable year or period to
which such Tax Contest relates remains subject to further audit or examination
by any Governmental Authority. If any such material adverse effect on any FDC
Party could reasonably be expected to occur, Western Union agrees to take all
reasonable steps, as requested by FDC, to mitigate the adverse effect,
including, without limitation, (i) severing the issue with respect to which
Western Union is the Controlling Party from any remaining issues in the Tax
Contest to the extent administratively or legally possible or (ii) requesting
“fast track” or similar administrative appeals.

(c) Without limiting the foregoing, in the event that FDC is the Controlling
Party with respect to a Tax Contest involving a Tax Return for any
Pre-Distribution Period filed on a consolidated, combined or unitary basis with
one or more of the Western Union Parties, then FDC must consult in good faith
with Western Union before taking course of action with respect to such Tax
Contest that could reasonably be expected to have a material adverse effect on
any Western Union Party, including, without limitation, any course of action
that would result in a material extension of the period during which the taxable
year or period to which such Tax Contest relates remains subject to further
audit or examination by any Governmental Authority. If any such material adverse
effect on any Western Union Party could reasonably be expected to occur, FDC
agrees to take all reasonable steps, as requested by Western Union, to mitigate
the adverse effect, including, without limitation, (i) severing the issue with
respect to which FDC is the Controlling Party from any remaining issues in the
Tax Contest to the extent administratively or legally possible or
(ii) requesting “fast track” or similar administrative appeals.

 

-16-



--------------------------------------------------------------------------------

ARTICLE VI

COOPERATION; RECORD RETENTION

6.01 General. In addition to any obligations imposed pursuant to the Separation
Agreement (including, without limitation, those specified in Section 14.7 of the
Separation Agreement), FDC and Western Union shall cooperate with each other in
the filing of any Tax Returns and the conduct of any Tax Contest and each shall
execute and deliver such powers of attorney and make available such other
documents as are reasonably necessary to carry out the intent of this Agreement.
Each party agrees to notify the other party in writing of any audit adjustments
that do not result in Tax liability but could reasonably be expected to affect
Tax Returns of the other party or its Affiliates for a Post-Distribution Period.

6.02 Cooperation With Respect To Tax Return Filings, Examinations And Tax
Related Controversies. In addition to any obligations imposed pursuant to the
Separation Agreement (including, without limitation, those specified in
Section 14.7 of the Separation Agreement), each party shall fully cooperate (and
shall cause its Affiliates to fully cooperate) with the other party (or its
Affiliates) and its representatives, in a prompt and timely manner, in
connection with (i) the preparation and filing of any Tax Return required to be
filed by such other party pursuant to Article III and (ii) any Tax Contest with
respect to which such other party is the Controlling Party or a Participant.
Such cooperation shall include, but shall not be limited to, (x) the execution
and delivery to such other party any reasonably requested powers of attorney,
(y) making available to such other party, during normal business hours, and
within fifteen (15) days of any written request therefor, (A) all relevant
books, records and information, (B) the assistance of all officers and employees
and (C) access to any software, files or other data necessary to complete any
Tax Return, in each case, to the extent reasonably requested. Specifically in
regard to clause (B) of the preceding sentence (and without limiting the
foregoing), it is the mutual intent of both parties that the income tax
compliance personnel of Western Union shall continue after the Distribution
Date, to the extent reasonably requested by FDC, to perform their
Pre-Distribution Period duties and responsibilities associated with the
preparation and filing of all federal, state or local income Tax Returns that
(i) relate to any period beginning on or prior to the Distribution Date,
(ii) are due after the Distribution Date, and (iii) are filed on a consolidated,
combined or unitary basis involving one or more Western Union Parties and one or
more FDC Parties.

6.03 Record Retention; Data Access. In addition to any obligations imposed
pursuant to the Separation Agreement (including, without limitation, those
specified in Section 14.7 of the Separation Agreement), FDC and Western Union
shall (i) in accordance with their then current record retention policy, retain
records, documents, accounting data and other information (including, without
limitation, computer data) necessary for the preparation and filing of all Tax
Returns in respect of Taxes of any FDC Party or any Western Union Party for any
Pre-Distribution Period or any Post-Distribution Period or for the audit of such
Tax Returns; and (ii) give to the other reasonable access to such records,
documents, accounting data and other information (including, without limitation,
computer data) and to its personnel (insuring their cooperation) and premises,
for the purpose of the review or audit of such Tax Returns to the extent
relevant to an obligation or liability of a party under this Agreement or for
purposes

 

-17-



--------------------------------------------------------------------------------

of the preparation or filing of any such Tax Return, the conduct of any Tax
Contest or any other matter reasonably and in good faith related to the Tax
affairs of the requesting party. If at any time after the Distribution Date a
Western Union Party proposes to destroy such material or information relating to
an FDC Party, it shall first notify FDC in writing and FDC shall be entitled to
receive such materials or information proposed to be destroyed. If at any time
after the Distribution Date an FDC Party proposes to destroy such material or
information relating to a Western Union Party, it shall first notify Western
Union in writing and Western Union shall be entitled to receive such materials
or information proposed to be destroyed.

6.04 Confidentiality. For the avoidance of doubt, to the extent applicable, the
obligations imposed pursuant to the Separation Agreement (including, without
limitation, those specified in Section 14.8 of the Separation Agreement) with
respect to confidentiality shall apply with respect to any information relating
to Tax matters.

ARTICLE VII

DISPUTES

If FDC and Western Union cannot agree on the calculation of any liability under
this Agreement, or the interpretation or application of any provision under this
Agreement, either party may provide to the other party written notice of intent
to invoke the dispute resolution procedures of this Article VII. Within ten
(10) days following the receipt of such written notice, FDC and Western Union
shall jointly retain a nationally recognized law firm or “big four” accounting
firm, which firm is independent of both parties (the “Independent Firm”), to
resolve the dispute. If the parties cannot jointly agree on an Independent Firm
to resolve the dispute within the ten (10) day period, then within a period of
an additional ten (10) days, each party shall select a nationally recognized law
firm or “big four” accounting firm, which firm is independent of both parties,
and those firms shall jointly select an Independent Firm which shall make the
determination under this Article VII. The Independent Firm shall act as an
arbitrator to resolve all points of disagreement and its decision shall be final
and binding upon all parties involved. The Independent Firm shall determine the
appropriate outcome based upon this Agreement with respect to each disputed
item. The Independent Firm shall make such determinations by the earlier of
(i) ninety (90) days from the date that it is selected and (ii) ten (10) days
prior to the date on which response with respect to a disputed item is due to
the relevant Governmental Authority, unless FDC and Western Union mutually agree
on an extension of such period or the Independent Firm, in its discretion,
determines that an extension of such period is warranted by exceptional
circumstances; provided, that in all events, such determination shall be made no
later than five (5) days prior to the date on which response with respect to a
disputed item is due to the relevant Governmental Authority. FDC and Western
Union shall provide the Independent Firm with such information or documentation
as the Independent Firm deems in its discretion to be necessary for it to make
the determinations requested of it. Any determination by the Independent Firm
shall be in writing. Following the decision of the Independent Firm, FDC and
Western Union shall each take or cause to be taken any action necessary to
implement the decision of the Independent Firm. The fees and expenses relating
to the Independent Firm shall be borne by the party that such Independent Firm
determines has lost the dispute. In all other events, the fees and expenses
relating to the

 

-18-



--------------------------------------------------------------------------------

Independent Firm shall be shared based on the difference between the FDC’s
position, on the one hand, and Western Union’s position, on the other hand,
initially presented to the Independent Firm (based on the aggregate of all
differences taken as a whole) and the final resolution as determined by the
Independent Firm in proportion to the total difference between FDC’s and the
Western Union’s initial positions.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.01 Entire Agreement. This Agreement embodies the entire understanding between
the parties relating to its subject matter and supersedes and terminates all
prior agreements and understandings, if any, among the parties with respect to
such subject matter. No promises, covenants or representations of any kind,
other than those expressly stated herein, have been made to induce any party to
enter into this Agreement. This Agreement shall not be modified or terminated
except by a writing duly signed by each of the parties hereto, and no waiver of
any provisions of this Agreement shall be effective unless in a writing duly
signed by the party sought to be bound. If, and to the extent that, the
provisions of this Agreement conflict with the Separation Agreement, or any
other agreement entered into in connection with the Western Union Spin-Off
Transactions, the provisions of this Agreement shall control.

8.02 Survival. Notwithstanding any provision in this Agreement to the contrary,
the provisions of this Agreement shall survive until the expiration of any
applicable statute of limitations; provided, that any liabilities determined
under this Agreement shall survive indefinitely.

8.03 Headings. All headings contained in this Agreement are for convenience only
and shall not be deemed a part of this Agreement.

8.04 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstances shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

8.05 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement.

8.06 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Delaware.

8.07 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

8.08 Notices. Any payment, notice or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when

 

-19-



--------------------------------------------------------------------------------

delivered personally, (ii) if transmitted by facsimile (or other electronic
means), when confirmation of transmission is received, or (iii) if sent by
registered or certified mail, return receipt requested, or by private courier,
when received. Any notice shall be addressed as follows:

If to FDC, to it at:

First Data Corporation

6200 South Quebec Street, Suite 430

Greenwood Village, Colorado 80111

Attention: Senior Vice President, Tax

Facsimile: (303) 967-7303

If to Western Union, to it at:

The Western Union Company

12500 East Belford Avenue, Mailstop M23B7

Englewood, Colorado 80112

Attention: Senior Vice President, Tax

Facsimile: (720) 332-0609

8.09 No Third-Party Beneficiaries. Nothing in this document shall be deemed to
create any right in any person not a party hereto and this instrument shall not
be construed in any respect to be a contract in whole or in part for the benefit
of any third party except as aforesaid.

8.10 Mutual Drafting. This Agreement shall be deemed to be the joint work
product of FDC and Western Union and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

FIRST DATA CORPORATION By:   /s/ Kimberly S. Patmore   Name:   Kimberly S.
Patmore   Title:   Executive Vice President and Chief Financial Officer

 

THE WESTERN UNION COMPANY By:   /s/ David G. Barnes   Name:   David G. Barnes  
Title:   Executive Vice President Finance and Strategic Development